Citation Nr: 1335412	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent evaluation effective July 20, 2009.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 


FINDING OF FACT

The Veteran's PTSD most nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in the June 2010 rating decision on appeal with an initial 30 percent evaluation assigned effective July 20, 2009.  The Veteran contends that an increased initial rating is warranted as his disability causes depression, flashbacks, and social isolation. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After consideration of all the evidence of record, the Board finds that the Veteran's PTSD most nearly approximates the criteria associated with the currently assigned 30 percent initial rating throughout the claims period.  With respect to the schedular criteria, the Veteran has manifested symptoms specifically contemplated by a 30 percent evaluation.  Treatment records from the Cheyenne VA Medical Center (VAMC) and VA examinations performed in May 2010 and October 2011 document complaints of depression, anxiety, irregular panic attacks, chronic sleep impairment, and mild difficulties with memory and concentration.  The Veteran has also consistently reported experiencing flashbacks, intrusive thoughts, hypervigilance, and avoidance of crowds and loud noises.  He has never demonstrated impairment to thinking, judgment, or short and long term memory, and he is a very low risk for suicidal or homicidal ideation. 

The specific findings of the May 2010 and October 2011 VA examiners also weigh against the claim for an increased rating.  Both VA examiners concluded that the Veteran's PTSD most nearly approximated the criteria associated with a 30 percent evaluation with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the October 2011 VA examiner also found that the Veteran had difficulty establishing and maintaining effective work and social relationships, a symptom associated with a 50 percent evaluation, the overall impression of the disability was contemplated by the criteria contemplated by a 30 percent evaluation.  

The Board notes that the Veteran's assigned Global Assessment of Functioning (GAF) scores have indicated some disagreement in the severity of his disability.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  

VAMC treatment records document GAF scores ranging from 55 to 35, consistent with major to moderate impairment and symptoms.  Id at 46-47.  However, the GAF scores assigned by the Veteran's treating physicians are at odds with the objective findings and subjective complaints reported by the Veteran during such treatment.  For example, during an April 2011 mental health examination, the Veteran reported that he was doing well and denied any current symptoms of PTSD.  He reported enjoying traveling, shopping, and rewarding himself with gambling trips.  His mood was characterized as elated, yet his treating psychiatrist assigned a GAF score of 35, consistent with major impairment in several areas.  Id.  The severity of the assigned GAF score clearly does not match the Veteran's reports of asymptomatic PTSD.  Instead, the Board finds that the GAF scores assigned by the May 2010 and October 2011 VA examiners, ranging from 52 to 60 and associated with moderate PTSD symptoms, are more consistent with the clinical findings and Veteran's subjective complaints.  A discussed above, the Veteran has reported symptoms that are contemplated by a 30 percent evaluation.  He also testified during the April 2012 hearing that his symptoms of PTSD mostly involved trouble sleeping, depression, and flashbacks.  While he testified that he did not work and did not go out socially, he attributed this impairment to nonservice-connected physical disabilities and financial difficulties.  The Board therefore finds that the GAF scores assigned by the May 2010 and October 2011 VA examiners indicating moderate impairment due to PTSD are truly indicative of the severity resulting from the Veteran's service-connected disability.  

The Veteran's PTSD also does not result in occupational and social impairment of sufficient severity to warrant an increased rating.  As noted above, the Veteran testified in April 2012 that he could not work and did not socialize much; however, he stated that he stopped working in 1991 or 1992 due to vascular problems and other physical disabilities not associated with PTSD.  He also testified that he stopped going out to play pool and throw darts due to financial problems and not because of any symptoms resulting from PTSD.  VA treatment records document that the Veteran has remained close to his family and in July 2010 he stated that his brother and sister (who live in the same city as the Veteran) were his primary support system.  Furthermore, he testified that friends and family would often call or stop by to check on him and make sure he was doing well.  While the Veteran has been found to experience some emotional numbing and a decrease in activities and interests, it is clear that his occupational and social functioning is no more than moderately impaired by his service-connected PTSD.  

In conclusion, the weight of the evidence establishes that the Veteran's service-connected PTSD most nearly approximates the criteria contemplated by an initial 30 percent evaluation.  The Veteran's PTSD most nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His specific symptoms are associated with a 30 percent rating and his probative GAF scores and occupational and social impairment are also indicative of moderate symptoms considered by the current rating.  Thus, the Veteran's PTSD warrants an initial 30 percent scheduler rating throughout the claims period.  
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms such as depression, flashbacks, and intrusive thoughts with moderate social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the June 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The May 2011 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  In a January 2010 statement, the Veteran reported that he had not received any private treatment for his service-connected PTSD and was only seen at the Cheyenne VAMC.  Additionally, the Veteran was provided proper VA examinations in May 2010 and October 2011 in response to his claim for an increased initial rating.  Although his Social Security Disability records were not obtained, the Board notes that he testified that such benefits were based on unrelated disorders, and that PTSD had not even been diagnosed at the time he began to receive Social Security disability benefits.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


